                                                                 ARIEL E. STERN, ESQ.
                                                             1   Nevada Bar No. 8276
                                                                 WILLIAM S. HABDAS, ESQ.
                                                             2   Nevada Bar No. 13138
                                                                 AKERMAN LLP
                                                             3   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                             4   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             5   Email: ariel.stern@akerman.com
                                                                 Email: william.habdas@akerman.com
                                                             6
                                                                 Attorneys for Plaintiff PennyMac Loan
                                                             7   Services, LLC
                                                             8                                 UNITED STATES DISTRICT COURT
                                                                                                      DISTRICT OF NEVADA
                                                             9

                                                            10
                                                                                                                       Case No.:      3:16-cv-00504-MMD-CBC
                                                                 PENNYMAC LOAN SERVICES, LLC
                                                            11
                                                                                                                       STIPULATION   AND    ORDER             OF
                                                                                               Plaintiff,
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12            vs.                                          DISMISSAL WITH PREJUDICE
                      LAS VEGAS, NEVADA 89134




                                                            13   TOWNHOUSE GREENS ASSOCIATION,
AKERMAN LLP




                                                                 INC.; THUNDER PROPERTIES, INC.; GAYLE
                                                            14   A. KERN, LTD. d/b/a KERN & ASSOCIATES,
                                                                 LTD,
                                                            15
                                                                                               Defendants.
                                                            16

                                                            17

                                                            18

                                                            19            PLEASE TAKE NOTE PennyMac Loan Services, LLC (PennyMac), and Defendants

                                                            20   Thunder Properties, Inc., (Thunder) and Townhouse Greens Association, Inc. (HOA) by and

                                                            21   through their respective counsel of record, hereby stipulate and agree to the following:

                                                            22   …

                                                            23   …

                                                            24   …

                                                            25   …

                                                            26   …

                                                            27   …

                                                            28   …

                                                                                                                 1
                                                                 48679170;1
                                                             1            To dismiss with prejudice this action pursuant Fed. R. Civ. P. 41(a)(1)(A)(ii). Each party

                                                             2   shall bear its own costs and fees.

                                                             3            DATED this 24th of April 2019.

                                                             4
                                                                 AKERMAN LLP                                        ROGER P. CROTEAU & ASSOCIATES,
                                                             5
                                                                                                                    LTD.
                                                             6
                                                                 /s/ William S. Habdas                              /s/ Timothy E. Rhoda
                                                             7   ARIEL E. STERN, ESQ.                               ROGER P. CROTEAU, ESQ.
                                                                 Nevada Bar No. 8276                                Nevada Bar No. 4958
                                                             8   WILLIAM S. HABDAS, ESQ.                            TIMOTHY E. RHODA, ESQ.
                                                                 Nevada Bar No. 13138                               Nevada Bar No. 7878
                                                             9
                                                                 1635 Village Center Cir., Suite 200                2810 W. Charleston Blvd., Suite #75
                                                            10   Las Vegas, Nevada 89134                            Las Vegas, Nevada 89102

                                                            11   Attorneys for Plaintiff PennyMac Loan Services,    Attorneys for Defendant Thunder Properties,
                                                                 LLC                                                Inc.
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                      LAS VEGAS, NEVADA 89134




                                                            13   TYSON & MENDES
AKERMAN LLP




                                                            14
                                                                 /s/ Christopher A. Lund
                                                            15   THOMAS E. McGRATH, ESQ.
                                                                 Nevada Bar No. 7086
                                                            16   CHRISTOPHER A. LUND, ESQ
                                                                 Nevada Bar No. 12435
                                                            17
                                                                 8275 So. Eastern Avenue, Suite 115
                                                            18   Las Vegas, Nevada 89148

                                                            19   Attorneys for Defendant Townhouse Green
                                                                 Association, Inc.
                                                            20

                                                            21
                                                                                 IT IS SO ORDERED.
                                                            22

                                                            23

                                                            24   Dated: April 25, 2019
                                                                                                             The Honorable Miranda M. Du
                                                            25                                               United States District Court for the District of Nevada
                                                                                                             Case No.:      3:16-cv-00504-MMD-CBC
                                                            26

                                                            27

                                                            28

                                                                                                                2
                                                                 48679170;1
